Title: From George Washington to La Luzerne, 11 May 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


          
            Sir,
            Morris-Town 11th of May 1780
          
          The attention and honors paid to Mr De Miralles after his death were a tribute due to his character and merit, and dictated by the sincere esteem which I always felt for him.
          I am much obliged to your Excellency for your intention of sending me a detail of the land & Sea forces arriv’d at Martinique, which I beg leave to inform you, you forgot to inclose in your letter.
          You will participate in the joy I feel at the arrival of the Marquis de la Fayette—No event could have given me greater pleasure on a personal account, and motives of public utility conspire to make it agreeable. He will shortly have the honor to wait upon your Excellency and impart matters of the greatest moment to these States. He announces a fresh & striking instance, of the friendship of your Court and which cannot fail to contribute greatly to perpetuate the gratitude of this Country.
          I am always happy to repeat to you the sentiments of respect and

inviolable attachment with which I have the honor to be Yr Excellency’s Most Obedt Hble Servt
          
            Go: Washington
          
        